Citation Nr: 0934611	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 to 
September 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In June 2007, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The Veteran 
also testified in front of a Decision Review Officer at a 
formal hearing at the Phoenix RO.  The transcripts of these 
hearings have been reviewed and associated with the claims 
file.

In November 2007, the Board reopened the Veteran's claims and 
remanded the case to the RO via the Appeals Management Center 
(AMC) for further notification, development, and 
readjudication of the claims.  The requested action has been 
completed, and the case has been returned to the Board for 
further appellate consideration.

In August 2009, the Veteran returned his Supplemental 
Statement of the Case (SSOC) notice response to the Board, 
stating that he had one year from the date of the SSOC to 
provide more information or evidence to support his appeal.  
However, the Board notes that the language the Veteran cited 
appears under the effective date section of the SSOC and 
applies to evidence pertaining to the effective date of any 
claim that VA may grant.  It does not allow the Veteran one 
year to provide evidence to the agency of original 
jurisdiction or the Board to support his claims for service 
connection.  The Veteran was notified he had 30 days from the 
SSOC to respond with additional evidence, those 30 days have 
passed, and the Board will proceed with adjudicating the 
Veteran's claims.





FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's back 
disorder is related to his period of active service.  

2.  The evidence of record shows that the Veteran's 
psychiatric disorder was caused by his service-connected back 
disorder.
  

CONCLUSIONS OF LAW

1.  The Veteran's back disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A psychiatric disorder is proximately due to or is the 
result of the Veteran's service-connected back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

After the Board remanded the case, the AMC advised the 
Veteran in March 2008 of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorders and described the types of evidence that the 
Veteran should submit in support of his claims.  The AMC also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The March 2008 VCAA notice letter also addressed the 
elements of degree of disability and effective date.    

The Board further notes that the Veteran was provided with a 
copy of the August 2005 rating decision, the February 2006 
Statement of the Case (SOC), the May 2007 and July 2009 SSOC, 
and the November 2007 Board remand, which cumulatively 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
February 2008 and April 2009, obtained the Veteran's private 
and VA medical records and Social Security Administration 
records, and associated the Veteran's service treatment 
records (STRs) with the claims file.  

The Veteran has not made the RO/AMC or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The Board notes that congenital or developmental 
defects are usually not diseases or injuries within the 
meaning of applicable law and regulations for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (2006).  However, service 
connection may be granted for hereditary diseases that either 
first manifest themselves during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, the comments to the regulation made 
clear that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non- service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Back Disorder

The Veteran filed a claim with VA in May 2005 and contends 
that he incurred or, at the very least, aggravated a back 
disorder in service.  More specifically, as he stated in his 
June 2007 Travel Board testimony, he claims that any back 
pain before service was acute and transitory and was only 
treated for about two to three months with cortisone shots.  
He concluded that his current back disorder is different than 
any possible preexisting back condition.  The Board finds 
that the evidence of record supports his claim, and, for the 
reasons below, the Veteran's claim for entitlement to service 
connection for a back disorder is granted.

The medical evidence of record as a whole does not clearly 
and unmistakably indicate that the Veteran's currently 
diagnosed ankylosing spondylitis, claimed as a back disorder, 
preexisted service.  Initially, the Board notes that a 
preexisting back disorder is not reflected on the Veteran's 
enlistment report of medical examination, which notes that 
the Veteran's spine was clinically normal at the time.    

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  As the record 
reflects that the Veteran's back was clinically normal upon 
entry into active duty, the presumption of soundness applies 
to the Veteran's back disorder.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008); see 
Falzone v. Brown, 8 Vet.App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  Where there is evidence of the Veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder. Davis v. Principi, 276 
F. 3d 1341, 1345 (Fed. Cir. 2002).

However, as will be explained below, there is conflicting 
evidence of record regarding the question of whether the 
Veteran's back disorder existed prior to service.  Because 
the Veteran is entitled to a presumption of soundness, the 
Board must determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  VA's General Counsel has held that to 
rebut the presumption of sound condition under 38 C.F.R. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The Veteran stated both that his back disorder was not 
treated prior to service and that it was treated for only 
acute and transitory pain for two to three months before his 
active military service.  At any rate, the Veteran believes 
that his back was normal until he entered the service and 
that he eventually developed a back disorder therein.  In 
support of his claim, he has submitted voluminous amounts of 
treatment records demonstrating a current back disorder and 
some medical opinions from his treating physicians.  In April 
2006, the Veteran's treating neurologist wrote a letter to 
the RO in which he stated three conclusions.  These were that 
the Veteran has sustained a recent seizure disorder since 
November 2004, he has fallen since his first head injury in 
1987 because of his impaired gait and defective balance from 
his ankylosing spondylitis, and that his best judgment is 
that the Veteran's "health is service connected in regard to 
his seizure disorder from head injuries all of which is 
secondary to this ankylosing spondylitis arising in his" 
period of active service.  

Then, in July 2006, the Veteran obtained a second opinion 
from his treating rheumatologist.  She briefly recounted the 
Veteran's history, noting that he was evaluated by military 
physicians for limitation in the mobility of his spine, left 
hip pain, and sacroiliitis.  She further stated that this 
supports a diagnosis of ankylosing spondylitis while he was 
on active duty.  Since leaving the military, she noted that 
the Veteran had several falls that may be related to his 
severe arthritis in his hips and a fused spine.  Thus, the 
Veteran's rheumatologist opined that his medical problems, 
including ankylosing spondylitis, arose while he was on 
active duty in the military.

Nevertheless, the record contains three opinions stating that 
the Veteran's back disorder preexisted his active military 
service and was not aggravated beyond its natural progression 
therein.  First, the medical board that recommended the Air 
Force discharge the Veteran wrote a report in which they 
found that the Veteran had moderate low back pain that was 
unchanged and of an undetermined etiology.  According to the 
history the Veteran provided for the medical board, he awoke 
one morning in July 1965 with low back pain radiating to his 
left hip and down his left leg.  This pain was aggravated by 
motion.  As his injury became gradually more severe over a 
three month period, he saw a general practitioner who treated 
him with two injections of cortisone and "baths" twice a 
week over a three week period.  Although the treatment 
improved his condition, the Veteran reported that it recurred 
episodically and he returned to the practitioner on three or 
four occasions.  The medical board observed that the Veteran 
was apparently treated with Indocin and wrote that the 
Veteran stated that his low back pain recurred approximately 
four months prior to his entry into service.  According the 
medical board's report, the Veteran stated that he did not 
enter this into his Form 88 or 89 because he thought it would 
hinder his enlistment.  The Board notes that during the 
course of this appeal, the Veteran contradicted this 
statement by asserting that he did not list his previous 
injury because he had no back pain at the time.  However, in 
August 1968, the Veteran described his low back pain 
radiating to the left hip and aggravated by motion to the 
medical board but denied any history of trauma to the low 
back area either prior to enlistment or since his enlistment.  
After reviewing this history, the medical board determined 
that the available evidence clearly indicated that the 
disease existed prior to entry into service and that the 
disease has not been aggravated by the service beyond the 
expected progress of the disease.  

At this time, the Veteran also signed an "Application for 
Discharge for Physical Disability Which Existed Prior to 
Entry in Active Military Service" form.  By signing this 
form, the Veteran acknowledged that his back disorder existed 
prior to enlistment in the Air Force and was not aggravated 
by military service.   

More recently, in February 2008, the Veteran underwent his 
first compensation and pension examination.  The VA examiner 
reviewed the Veteran's claims file and STRs before commenting 
that it is "perhaps pertinent" that x-rays at the time of 
the medical board revealed some sacroiliac sclerosis.  He 
then described an injury history identical to the one the 
medical board provided.  After confirming the Veteran's 
ankylosing spondylitis diagnosis, the examiner concluded that 
based on the Veteran's low back pain prior to entering 
service, sclerosis of the left sacroiliac joint largely 
confined to the ilium, and the medical board's summary, 
"available evidence clearly indicates that the disease 
existed prior to entry into the service and the disease has 
not been aggravated beyond the expected progress of the 
disease."  

The Veteran was afforded another compensation and pension 
examination in April 2009 to determine the etiology of his 
back disorder.  This examiner also had the opportunity to 
review the Veteran's "rather extensive" claims file.  After 
examining the Veteran, the examiner found that he is 100 
percent disabled.  The examiner also stated that he reviewed 
the medical board note with the Veteran.  He then asserted 
that the Veteran "has ankylosing spondylitis that started 
before he entered the military service" and that "there was 
no history that it was aggravated by anything in the service 
other than the fact that he was having the disease and the 
normal progression would have been present."  The examiner 
admitted that the service might have "transiently 
temporarily aggravated" the Veteran's back disorder, but 
opined that if he had never been in the service, the 
Veteran's end result would have been the same as his current 
condition.  Summing up his opinion, the examiner wrote that 
the ultimate cause of the disease had nothing to do with the 
Veteran's military career and at most was a temporary 
aggravation.  

Thus, the Board recognizes that there is evidence weighing 
both for and against service connection for the Veteran's 
back disorder.  In a worst case scenario for the Veteran, the 
evidence is in equipoise as to whether or not his ankylosing 
spondylitis existed prior to service.  However, since the 
presumption of soundness applies to this condition, the 
Veteran is entitled to the presumption that he incurred his 
disorder in service unless VA can prove by clear and 
unmistakable evidence that the Veteran's disorder existed 
prior to service and was not aggravated beyond its normal 
progression in service.  Since the evidence is in conflict 
regarding when the Veteran became afflicted with ankylosing 
spondylitis, the Board finds that there is no clear and 
unmistakable evidence that this condition preexisted his 
active military service.  As such, the presumption of 
soundness is not rebutted.

Thus, in consideration of the foregoing, the Board will not 
consider whether a preexisting back disorder was aggravated 
by service and, instead, will proceed to evaluate whether the 
Veteran is otherwise entitled to service connection for a 
back disorder.  Since the Veteran's disorder is presumed to 
have been incurred in service, the evidence need only show 
that the Veteran has a current disability and a relationship 
or nexus between the current disability and any injury or 
disease during service.  The evidence is clear that the 
Veteran is currently diagnosed with ankylosing spondylitis.  
The Veteran was diagnosed with this disorder by his 
rheumatologist, his neurologist, and by the February 2008 and 
April 2009 compensation and pension examiners.  
Therefore, the issue of entitlement to service connection for 
a back disorder turns on whether there is a relationship or 
nexus between the Veteran's currently diagnosed ankylosing 
spondylitis and the disorder that is presumed to be incurred 
in service.  The aforementioned April 2009 compensation and 
pension examiner believed that the Veteran's ankylosing 
spondylitis started before he entered active military 
service.  Similarly, the February 2008 compensation and 
pension examiner found that there was no dispute that the 
Veteran had ankylosing spondylitis, but, as far as etiology, 
he only noted that the Veteran had back pain prior to 
entering service and quoted a treatment record dated July 
1968 that stated the disease preexisted service.  However, 
since the Veteran is presumed sound upon his entry into 
active military service, the Board affords these opinions 
little probative value.

Instead, the Veteran's neurologist and rheumatologist 
provided more specific opinions regarding the onset of the 
Veteran's disorder.  In April 2006, the Veteran's neurologist 
concluded that that the Veteran's seizure disorder is 
secondary to his "ankylosing spondylitis arising in his 
period of USAF duty in 1968."  Likewise, in March 2006, the 
Veteran's rheumatologist wrote that she believes the 
Veteran's ankylosing spondylitis "arose while he was in 
active duty in the military."  The Board affords great 
probative value to these opinions.  As they are the only 
competent medical opinions regarding the etiology of the 
Veteran's disorder, the Board finds that they establish a 
nexus between the Veteran's currently diagnose ankylosing 
spondylitis and his in service condition.  

As the evidence shows that the Veteran is presumed to have 
incurred a back disorder in service, is currently diagnosed 
with ankylosing spondylitis, and demonstrates a nexus between 
his current diagnosis and his active military service, the 
Board finds that service connection for a back disorder is 
warranted.  
  
Psychiatric Disorder 

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include as 
secondary to his back disorder.  The Board initially notes 
that since his back disorder is now service connected, as 
discussed above, the Veteran is entitled to service 
connection for his psychiatric disorder on a secondary basis.  
The record leaves no doubt that the Veteran currently is 
diagnosed with major depressive disorder that is related to 
his back disorder.  In March 2006, a psychiatrist at the 
Phoenix VA Medical Center wrote that the Veteran has been 
seen in the Mental Health Clinic for Major Depressive 
Disorder and strongly recommended that the Veteran be service 
connected for major depression.  Moreover, treatment records 
from the Life Care Center and John C. Lincoln Hospital note 
diagnoses of chronic anxiety and chronic anxiety with 
depression.  

Furthermore, in February 2008, the Veteran underwent a 
compensation and pension examination, after which the 
examiner also diagnosed the Veteran with major depressive 
disorder and an anxiety disorder.  He also found that there 
is no indication that the Veteran suffered from depression or 
psychiatric disorders prior to the time he developed his 
medical conditions.  Furthermore, the examiner noted that the 
Veteran's psychiatric condition has increased over the period 
of time as his medical condition has deteriorated and 
progressed.  The examiner concluded that the Veteran's 
depressive disorder and anxiety are more likely than not 
related to his medical condition that "he sustained while in 
the military."  

Thus, because the only medical opinion of record links the 
Veteran's psychiatric disorder to his "medical condition 
sustained while in the military," which can only be his back 
disorder, the Board finds that the preponderance of the 
evidence is not against the Veteran's claim for entitlement 
to service connection for a psychiatric disorder, to include 
as secondary to his service-connected back disorder.  
Therefore, service connection for a psychiatric disorder is 
warranted, and the Veteran's appeal is granted.





	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for a back disorder 
diagnosed as ankylosing spondylitis is granted.

2.  Entitlement to service connection for a psychiatric 
disorder diagnosed as major depressive disorder and anxiety 
disorder as secondary to the service-connected back disorder, 
is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


